Citation Nr: 0500114	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition as secondary to a service-connected left shoulder 
condition.

2.  Entitlement to a disability rating in excess of 30 
percent for a left shoulder condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, that denied the veteran's 
claims of entitlement to service connection for a right 
shoulder condition as secondary to a service-connected left 
shoulder condition and to a disability rating in excess of 30 
percent for a left shoulder condition.  The veteran perfected 
a timely appeal when he filed a substantive appeal (VA Form 
9) in April 2004.  A personal hearing was held at the RO in 
November 2003, and a videoconference Board hearing was held 
before the undersigned Veterans Law Judge in August 2004.

The issue of entitlement to a disability rating in excess of 
30 percent for a left shoulder condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal concerning his 
right shoulder has been obtained by the RO and the duty to 
notify has been satisfied.

2.  The preponderance of the evidence shows that the 
veteran's right shoulder condition is not proximately due to 
or the result of his service-connected left shoulder 
condition.

CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a right shoulder condition as secondary to a 
service-connected left shoulder condition have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for a right 
shoulder condition as secondary to a service-connected left 
shoulder condition.  In a letter dated in September 2002, 
prior to the adjudication of this claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his secondary service connection claim, and of the 
need to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his secondary service connection claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  VA 
notified the veteran and his service representative in 
October 2003 that a local hearing would be held at the RO in 
November 2003, and notified them in May 2004 that a 
videoconference Board hearing would be held in August 2004.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to secondary service connection for a right 
shoulder condition poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

There are no records of any in-service treatment for a right 
shoulder condition.  Physical examinations in March 1994 and 
November 1994 were within normal limits.

On private outpatient treatment in February 1998, the veteran 
complained of problems in both shoulders since 1994 and 
worsening bilateral shoulder pain.  He stated that he had 
been seen by military doctors for this complaint.  Physical 
examination of the veteran revealed that he was rather 
muscular, a normal range of motion in the shoulders, and 
tenderness over the bicipital tendon.  The assessment was 
bicipital tendonitis.

The private examiner noted that the veteran had a chronic 
history of right shoulder pain on outpatient treatment in 
September 1998.  The veteran could not recall a specific 
traumatic etiology.  He stated that he was able to sleep 
through the night.  Physical examination of the veteran 
revealed supple overhead motion of the bilateral shoulders, 
full abduction, good strength throughout the rotator cuff, a 
positive impingement arc, and a negative apprehension test 
with some posterior discomfort.  The assessment was 
impingement syndrome, stage 1.

The veteran complained of problems in both shoulders, right 
worse than left, during private outpatient treatment in 
January 1999.  He stated that he had experienced bilateral 
shoulder pain for years but it had worsened significantly in 
the previous 12 months.  He also stated that he had 
experienced no significant injury or trauma and had been a 
weightlifter and bodybuilder for years.  The veteran reported 
a precipitous loss of strength over the previous few months 
and an inability to do anything with the right shoulder that 
involved any forward flexion or abduction.  He also stated 
that he felt a click or a catch whenever he forward flexed 
and abducted his arm.  His shoulder problems also affected 
his work.  X-rays were unremarkable with no obvious osseous 
abnormalities.  The impression was right shoulder pain, 
possibly consistent with labral tear and/or atypical 
impingement.  

The veteran complained of lateral and anterior shoulder pain 
and a significant amount of night pain on private outpatient 
treatment in February 1999.  The veteran reported a history 
of a mountain bike accident during service.  He also stated 
that he had given up weight training because of his shoulder 
pain.  Physical examination 
of the veteran revealed mild periscapular tenderness mostly 
just over the coracoacromial ligament on the right.  X-rays 
showed an old, healed clavicle fracture, no evidence of 
acromioclavicular joint or glenohumeral joint arthritis, and 
no calcification of the rotator cuff.  The impression was 
problems with periscapular muscular weakness, primarily 
serratus.  

On VA joints examination in April 1999, the veteran 
complained of bilateral shoulder pain that escalated to 
throbbing pain with activity, weakness, stiffness, giving 
way, fatigability, and a lack of endurance.  The veteran 
stated that his shoulder pain began after a mountain bike 
accident in 1994 in which he injured his left shoulder.  The 
veteran denied any swelling, heat, redness, locking, 
instability, dislocation, or inflammatory arthritis.  The 
veteran stated that his shoulder pain affected his activities 
of daily living because he was unable to help with any 
lifting of objects.  Physical examination of the veteran 
revealed excellent musculature and tenderness over the medial 
aspect of the deltoid along the biceps tendon bilaterally.  
X-rays were normal.  The diagnoses included a history of a 
right clavicular fracture.

The veteran received outpatient physical therapy from May to 
October 1999 for his right shoulder complaints.  The 
consistent diagnosis was right shoulder tendonitis.

On private outpatient treatment in June 1999, the veteran 
complained that both of his shoulders bothered him and 
sometimes the left was worse than the right.  Physical 
examination of the veteran revealed some pain with 
apprehension test that was relieved with relocation test.  
The veteran demonstrated what he described as the shoulder 
coming out of joint, which the examiner could not see 
dislocating but perhaps subluxating a little.

In a July 1999 letter, a private physician stated that, 
although the veteran's left shoulder pain probably had 
existed since 1994, the veteran's right shoulder appeared to 
be a more recent injury, having occurred in the previous 16 
months or so.  He also stated that he was unaware of any 
prior right shoulder injury.

The veteran complained of persistent right shoulder pain on 
private outpatient treatment in September 1999.  The examiner 
stated that he would be scheduled for right shoulder 
arthroscopic surgery.

Following right shoulder arthroscopic labral repair, on 
outpatient treatment in October 1999, the examiner noted that 
surgery had revealed that a separation of the veteran's right 
anterior labrum from the glenoid without any obvious 
instability.  The examiner also noted that the veteran had 
done well following this surgical repair.  The veteran 
complained of some pain but not a lot.  

On outpatient treatment in November 1999, the veteran stated 
that basically all his right shoulder pain was gone.  
Physical examination of the veteran revealed some anterior 
pain.

The veteran had no complaints referable to his right shoulder 
on outpatient treatment in December 1999.  The examiner noted 
that the veteran had done well following his right shoulder 
repair of a labral tear and his range of motion was improved.  
Physical examination of the veteran revealed a painful arc 
with abduction and forward flexion, but his range of motion 
and strength were both good.

In an April 2002 letter, a private physician stated that the 
veteran began experiencing right shoulder pain (which he 
referred to as "the non-injured shoulder") in 1997.  This 
examiner stated that there was a possibility that the right 
shoulder pain was exacerbated by a non-use of the left 
shoulder and over-use of the right shoulder.  Finally, this 
examiner stated that the veteran claimed to have some 
irritation of the right shoulder joint itself.

On VA joints examination in November 2002, the veteran 
complained of bilateral shoulder pain, pain over the anterior 
aspects of the shoulders, daily flare-ups of pain, and 
burning and fatigue in the shoulders.  The VA examiner stated 
that he had reviewed the veteran's claims folder.  The 
veteran denied any prior injury to his right shoulder and was 
somewhat vague regarding the history of his shoulder 
problems.  He stated that he had experienced pain and 
problems with both shoulders since service.  The VA examiner 
noted that the veteran had undergone arthroscopic labral 
repair of the right shoulder in 1999.  Physical examination 
of the veteran revealed that he was quite muscular.  X-rays 
showed two metal suture anchors within the inferior glenoid 
region of the right shoulder, with the suggestion of a prior 
well-healed clavicle fracture.  The VA examiner commented 
that the veteran's history and physical examination suggested 
some recurrent impingement syndrome of the right shoulder, 
and x-rays suggested a prior healed clavicle fracture of the 
right shoulder.  The VA examiner concluded that, given the 
veteran's history and physical examination, he was unable to 
determine a definite etiology for the veteran's right 
shoulder problems.  The diagnoses included glenoid labrum 
tear of the right shoulder, status-post arthroscopic repair.  

On outpatient treatment on February 4, 2003, the veteran 
complained of bilateral shoulder pain, right more than left, 
positional night pain, and numbness and tingling in the 
anterior aspect of the shoulder.  The examiner stated that 
the veteran's right shoulder pain probably was due to 
compensating for his left shoulder injury.  This same 
physician provided a letter of the same date, opining that it 
was more probable than not that the veteran had developed a 
right shoulder injury compensating for his in-service left 
shoulder injury.  This examiner stated that, although a right 
clavicle fracture had been discovered while treating the 
veteran's right shoulder, this type of fracture did not 
impact long-term shoulder function and should not have 
anything to do with the veteran's right shoulder problems.  

The veteran complained of bilateral shoulder pain on 
outpatient treatment on February 24, 2003.  It was noted that 
the veteran had undergone right shoulder arthroscopy and 
treatment of a labral tear in 1999.  The veteran stated that 
the main reason he had undergone surgery was for pain and not 
for instability.  The assessment included internal 
impingement of the bilateral shoulders.

The veteran received outpatient physical therapy from October 
to December 2003.  The consistent diagnosis was bilateral 
shoulder impingement.

On outpatient treatment in October 2003, the veteran stated 
that he was not sure which shoulder was worse, but the pain 
went "back and forth" in both shoulders.  Physical 
examination of the veteran revealed a good range of motion 
but with painful arcs.  Horizontal adduction caused anterior 
pain on the right.  Apprehension test caused anterior pain 
bilaterally, worse on the right than the left.  The examiner 
stated that neither of the veteran's shoulders had shown much 
in the way of instability at the time of his surgery.  He 
concluded that, because the veteran's pain was more anterior, 
this suggested more of a functional instability.

The veteran testified at his RO hearing in November 2003 that 
he had not experienced a direct right shoulder injury, but 
that his current right shoulder problems were a result of his 
service-connected left shoulder injury.  

In an opinion provided in March 2004, a VA examiner stated 
that he had reviewed the veteran's complete claims folder and 
outpatient treatment reports.  He noted that the veteran 
originally injured his left shoulder in 1994.  He also noted 
the July 1999 opinion that the veteran had complained of 
right shoulder pain only in the previous 18 months (or since 
1998) and the April 2002 opinion that the veteran's right 
shoulder problem had begun in 1997 (both discussed above).  
The VA examiner stated that the veteran's right clavicle 
fracture discovered during service likely predated service, 
since no information had been provided at the time of the 
veteran's in-service left shoulder injury to tie the right 
clavicle fracture to this injury.  The examiner also stated 
that the issue of the veteran's right shoulder pain being due 
to overuse of his right shoulder because of a left shoulder 
problem was purely speculative, with no conclusive medical 
evidence supporting this issue, and no medical studies 
indicating a preponderance of evidence to support this 
conclusion.  The VA examiner concluded that the veteran's 
right shoulder problem was not the result of or caused by an 
in-service injury, and it was categorically not due to 
overuse of the right shoulder as a result of his left 
shoulder problem.

The veteran testified at his videoconference Board hearing in 
August 2004 that he had additional evidence to submit after 
the hearing in support of his secondary service connection 
claim.  He waived RO jurisdiction over the additional 
evidence.  

A review of this additional evidence shows that, on 
outpatient treatment in June 2004, the veteran complained of 
right shoulder pain worse than left until 5 days before the 
examination, when the pain shifted to the left shoulder.  X-
rays of the veteran's right shoulder taken in July 2004 were 
unremarkable.  The examiner stated in July 2004 that the 
veteran's symptoms had improved considerably with physical 
therapy.  The diagnoses included bilateral shoulder 
instability.  The veteran also received a course of 
outpatient physical therapy in June and July 2004.  

The veteran also submitted Army personnel records showing 
that he had been counseled in May 1994 that his physical 
fitness test score kept improving although he only scored 277 
out of a possible 290 at that time.


Analysis

The veteran and his service representative essentially 
contend on appeal that his current right shoulder condition 
is proximately due to or the result of his service-connected 
left shoulder condition.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection also may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury, with the secondary condition considered a 
part of the original condition.  38 C.F.R. § 3.310 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, the 
Board finds that the preponderance of the evidence does not 
support the veteran's claim of entitlement to service 
connection for a right shoulder condition as secondary to a 
service-connected left shoulder condition.

The Board notes that a private physician opined in April 2002 
that there was a possibility that the veteran's right 
shoulder pain had been exacerbated by non-use of the left 
shoulder and over-use of the right shoulder.  The Board also 
notes that another private examiner stated on outpatient 
examination of the veteran on February 4, 2003, that the 
veteran's right shoulder pain probably was due to 
compensating for his left shoulder injury.  However, the 
Board concludes that these opinions are too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  As such, the April 2002 and February 2003 
private examiner's opinions are of limited probative value.  

The Board also acknowledges the letter dated February 4, 
2003, from a private physician noting that it was more 
probable than not that the veteran's right shoulder problem 
developed from compensating for the left shoulder injury.  
However, the Board finds that this opinion is entitled to 
very little probative weight.  There is no evidence that this 
examiner reviewed the veteran's claims folder prior to 
rendering his opinion, and the rationale for this opinion was 
not provided, other than a statement that the right clavicle 
fracture probably had nothing to do with the current right 
shoulder problem.  The private treatment records from this 
physician dating prior to the February 4, 2003 letter provide 
no indication that the right shoulder condition was related 
to the left shoulder condition.  In summary, the Board finds 
that the February 4, 2003, private physician's opinion is not 
supported by any explanation or the other evidence of record, 
including his own clinical records.

By contrast, after reviewing the veteran's complete claims 
folder and outpatient treatment records, the VA examiner 
concluded in March 2004 that the issue of right shoulder pain 
being due to overuse of the right shoulder was purely 
speculative and was not supported by any conclusive medical 
evidence.  He stated that there were no medical studies 
indicating a preponderance of evidence to support the other 
physician's conclusion.  He concluded that the veteran's 
right shoulder problem was not the result of or caused by an 
in-service injury and it was "categorically" not due to 
overuse of the right shoulder as a result of the left 
shoulder problem.  

Accordingly, the Board finds that the March 2004 opinion is 
entitled to greater weight than the February 2003 opinion.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for secondary service 
connection for the right shoulder condition.

As a final matter, the Board notes that service connection 
for the right shoulder condition on a direct basis was denied 
by an August 1999 rating decision.  The veteran appealed this 
decision, but did not perfect an appeal following the 
issuance of the statement of the case in December 1999.  In 
his May 2002 claim, the veteran specifically requested 
service connection on a secondary basis.  Thus, the issue 
presented on appeal does not include direct service 
connection.  

However, even if the issue were properly before the Board, 
the service medical records are completely silent for any 
treatment of the symptoms or manifestations of a right 
shoulder condition, and the earliest post-service treatment 
for bilateral shoulder complaints began in February 1998, 
approximately 4 years after the veteran's discharge.  
Significantly, in a July 1999 letter, a private physician 
stated that the veteran's right shoulder injury appeared to 
be more recent, having occurred in the previous 16 months or 
so (or in 1998).  Moreover, the March 2004 VA examiner opined 
that the veteran's right shoulder problem was not the result 
of or caused by an in-service injury.  Thus, there is no 
basis upon which to establish service connection for the 
right shoulder condition on a direct basis. 

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right shoulder condition as secondary to a service-connected 
left shoulder condition.  38 U.S.C.A. § 1110 (West 2002).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim is denied.


ORDER

Entitlement to service connection for a right shoulder 
condition as secondary to a service-connected left shoulder 
condition is denied.



REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for a left shoulder 
condition, the Board observes that VA has a duty to assist a 
claimant in developing the facts pertinent to his claim, and 
to notify him of the evidence necessary to complete an 
application for benefits.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  

A review of the veteran's claims folder fails to reveal that 
VCAA complying notice was provided at any point during the 
pendency of this appeal with respect to the increased rating 
claim for a left shoulder condition.  Although the September 
2002 letter from the RO discussed the VCAA, it specifically 
referred to the veteran's claim of entitlement to service 
connection for a right shoulder condition as secondary to a 
service-connected left shoulder condition.  The RO did not 
inform the veteran of the evidence needed to substantiate his 
increased rating claim for a left shoulder condition or the 
distribution of the responsibilities for obtaining that 
evidence.  See Quartuccio, 16 Vet. App. at 187.  Therefore, 
the Board is of the opinion that, on remand, the veteran and 
his service representative should be provided with 
appropriate VCAA notice.

Accordingly, this claim is REMANDED for the following 
actions:

1.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the veteran's request for an 
increased rating on his service-connected 
left shoulder condition.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  See also 38 C.F.R. § 3.159 
(2002).

2.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased disability rating for his left 
shoulder condition in light of all 
relevant evidence and pertinent legal 
authority.  

3.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


